680 S.E.2d 713 (2009)
STATE
v.
Ronnie Wallace LONG.
No. 265P09.
Supreme Court of North Carolina.
July 7, 2009.
Katherine Jane Allen, Assistant Appellate Defender, for Ronnie Wallace Long.
Elizabeth F. Parsons, Assistant Attorney General, Roxann Vaneekhoven, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 2nd of July 2009 by Appellant for Extension of Time to Respond to Petition for Writ of Certiorari:

*714 "Motion Allowed by order of the Court in conference this the 7th of July 2009."